Case 1:17-cr-00475-WFK-SJB Document 114 Filed 11/04/20 Page 1 of 2 PageID #: 684


                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York

 DMP:DKK/JMH/JEA                                      271 Cadman Plaza East
 F. #2014R01413                                       Brooklyn, New York 11201



                                                      November 4, 2020


 By Email and ECF

 Richard Levitt, Esq.                          Deborah Colson, Esq.
 Levitt & Kaizer                               Colson Law PLLC
 40 Fulton Street, 23rd Floor                  80 Broad Street, 19th Floor
 New York, New York 10038                      New York, New York 10004

                 Re:      United States v. Dilshod Khusanov
                          Criminal Docket No. 17-475 (WFK)

 Dear Counsel:

                Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the
 government hereby furnishes supplemental discovery in the above-referenced matter, which
 is being provided pursuant to the Stipulation and Order dated January 10, 2018. See ECF
 No. 21. This disclosure supplements the government’s prior productions of unclassified
 discovery. The government renews its request for reciprocal discovery from the defendant,
 including disclosure pursuant to Fed. R. Crim. P. 16(b)(1)(C)(i).

                 The discovery produced today consists of:

                       • A sworn affidavit dated August 28, 2020, applying for a search warrant
                         for two Google accounts associated with the defendant, bearing Bates
                         numbers KHUSANOV-002167 through KHUSANOV-002196;

                       • A search warrant issued on August 28, 2020, based upon the above-
                         referenced affidavit, bearing Bates numbers KHUSANOV-002197
                         through KHUSANOV-002205 (“the Warrant”);

                       • Google’s cover letter accompanying its response to the Warrant, dated
                         October 30, 2020, bearing Bates numbers KHUSANOV-002206
                         through KHUSANOV-002218; and
Case 1:17-cr-00475-WFK-SJB Document 114 Filed 11/04/20 Page 2 of 2 PageID #: 685




                   • Google’s response to the Warrant, provided to the government on
                     October 30, 2020, within a ZIP folder bearing Bates number
                     KHUSANOV-002219.

                If you have any questions or requests regarding further discovery or a
 disposition of this matter, please do not hesitate to contact us.

                                                   Very truly yours,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                            By:     /s/ J. Matthew Haggans
                                                   Douglas M. Pravda
                                                   David K. Kessler
                                                   J. Matthew Haggans
                                                   Jonathan Algor
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000


 Enclosures (by Email)

 cc:    Clerk of the Court (WFK) (by ECF) (without enclosures)




                                               2
